    IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE DISTRICT OF DELAWARE

       In re:                                       Chapter 11

       SemCrude, L.P., et al.,                      Case No. 08-11525 (BLS)

                Reorganized Debtors.                (Jointly Administered)


       New Dominion, LLC,                           Adv. No. 11-51774
                                                    Related to Adv. Docket
                       Plaintiff,                   Nos. 97, 143, 144, 146,
                                                    147, 158, 159
       v.

        J. Aron & Company,

                       Defendant.


     PROPOSED FINDINGS OF FACT AND
CONCLUSIONS OF LAW PURSUANT TO 28 U.S.C.
  § 157(C)(1) AND FED. R. BANKR. P. 9033(A)
        Before the Court is the Motion for Partial Summary Judgment
(the “Partial MSJ”) filed by New Dominion, LLC (“ND”) 1 and the
Renewed Motion for Summary Judgment (the “MSJ”) filed by J. Aron &
Company (“J. Aron”). 2 The parties are more than familiar with the
complex background of this bankruptcy case and family of adversary
proceedings. As relevant here, ND sold oil to SemCrude 3 who
promptly sold that oil to third parties. ND was not paid in full for the
oil it sold to SemCrude between June 1 and July 1, 2008. ND argues
that SemCrude (or one of its affiliates) sold at least some of that oil to J.
Aron, and ND asserts a security interest and lien on the proceeds
thereof under Oklahoma law. ND commenced this litigation to

1 Adv. Docket No. 143.
2 Adv. Docket No. 146.
3 Capitalized terms used in this introduction are defined infra.
foreclose upon its asserted lien. By J. Aron’s MSJ, J. Aron seeks a ruling
from this Court that it purchased oil from the Debtors free and clear of
any liens or other rights of ND. As set forth in detail below, the Court
finds that ND sold its oil to SemCrude pursuant to standard industry
terms that provide a warranty that the oil was sold free and clear of all
liens, claims and encumbrances. Accordingly, ND waived its right to
assert any lien in the oil it sold. The Court will therefore recommend
that J. Aron’s MSJ be granted.
                          I. BACKGROUND 4
        On July 22, 2008 (the “Petition Date”), SemGroup, L.P. and
certain direct and indirect subsidiaries (collectively, “SemCrude” or the
“Debtors”) each filed voluntary petitions for relief under Chapter 11 of
the Bankruptcy Code (the “Code”). By Order dated October 28, 2009
(the “Confirmation Order”), 5 the Court confirmed the Debtors’ Fourth
Amended Joint Plan of Affiliated Debtors (the “Plan”). 6 The Plan and
the Confirmation Order expressly preserved certain claims and causes
of action and provided for this Court’s retention of jurisdiction over
those claims, including ND’s claims currently before the Court in this
adversary proceeding.7
        As of the Petition Date, the Debtors’ business involved
purchasing oil and gas from upstream producers, like ND (collectively,
the “Producers”) and selling it to downstream purchasers, like J. Aron
(collectively, the “Downstream Purchasers”). After the bankruptcy
filing, many Producers were owed millions of dollars for oil and gas



4  The general background is detailed at length in the Court’s Proposed
Findings of Fact and Conclusions of Law [Adv. No. 09-50038], In re SemCrude,
L.P., et al., 504 B.R. 39 (Bankr. D. Del. 2013), regarding the motions for
summary judgment filed by J. Aron and other Downstream Purchasers vis-à-
vis the other producers in these adversary proceedings.           Additional
background specific to this adversary proceeding is provided in the Court’s
Proposed Findings of Fact and Conclusions of Law regarding New
Dominion’s pre-discovery Motion for Partial Summary Judgment. Therefore,
the Court recites here only those facts relevant to ND’s Partial MSJ and J.
Aron’s MSJ. See Mull Drilling Co. v. SemCrude, L.P. (In re SemCrude, L.P.), 407
B.R. 82, 88-93 (Bankr. D. Del. 2009) (describing SemCrude’s business
operations and financial collapse).
5 Docket No. 6347.
6 Docket No. 6329.
7 See Confirmation Order ¶¶ 65-67.




                                     -2-
delivered to the Debtors in the weeks leading up to the filing. 8 ND
claimed that it was not paid in full for more than 22,000 barrels of oil,
worth roughly $2.75 million, that it provided to SemCrude between
June 1 and July 1, 2008. 9 Each of ND’s contracts with SemCrude
governing the oil sales expressly incorporated the Conoco General
Provisions, which include a warranty that the oil was delivered “free
from all…liens [and] encumbrances.”
        J. Aron purchased over 24 million barrels of oil from SemCrude,
priced at approximately $324 million, for delivery in Cushing,
Oklahoma and El Dorado, Kansas in June 2008. 10 On July 21, 2008, the
day before SemCrude filed its bankruptcy petition, J. Aron exercised
netting rights under its ISDA Master Agreement to set off $435 million
of oil purchased from SemCrude against approximately $345 million in
SemCrude’s oil derivatives trading obligations. 11
        Shortly after the Petition Date, ND, an Oklahoma-based
company, filed liens under the Oklahoma Oil and Gas Owners’ Lien
Act, Okla. Stat. Ann. tit. 52, §§ 548.1-548.6 (the “Oklahoma Oil & Gas
Lien Act”). 12 This statute granted Producers like ND “a lien upon the
oil or gas severed [from its wells], or the proceeds of sale if such oil or
gas has been sold, to the extent of [its] interest until” full payment is
received. Okla. Stat. Ann. tit. 52, § 548.2. On August 4, 2008, ND
notified J. Aron that it had filed liens on the proceeds of its oil allegedly
held by J. Aron. 13


8  Over one thousand producers had not been paid for oil and gas product
delivered between June 1, 2008 and July 21, 2008. The total production that
the Debtors purchased, but did not pay for, was valued in excess of four
hundred million dollars. See generally Schedules & Statements of Fin. Affairs
for SemCrude, L.P. [Docket No. 1805].
9 ND Mot. for Summ. J. and Br. in Support ¶ 1 & Ex. B (collecting run tickets

totaling over $2.75 million for June 2008); ND Br. in Support of Mot. for Partial
Summ. J. 1 (“ND Br.”).
10 ND Br. ¶ 2; See J. Aron Mem. 6 Ex. D (collecting confirmations

memorializing J. Aron’s purchases of oil from SemGroup in June and July of
2008).
11
   ND Br. in Support of Mot. for Partial Summ. J. 4 (Sept. 28, 2012).
12 In 2010, the Oklahoma legislature repealed the Oklahoma Oil & Gas Lien

Act and replaced it in full with a new act. See Okla. Stat. Ann. tit. 52, §§ 549.1-
549.12. Since ND filed suit against J. Aron in 2008, the now-repealed statute
applies, and is discussed here.
13 Id. Ex. C.




                                       -3-
       ND filed suit in Oklahoma state court asserting a single count
against J. Aron to foreclose on the alleged statutory lien. 14 The matter
was eventually transferred to the District of Delaware, and then
referred to this Court.
       The record reflects that ND was paid in full for oil delivered
between July 2, 2008 and July 21, 2008 pursuant to the administrative
priority provisions of 11 U.S.C. § 503(b)(9). Additionally, ND was paid
approximately 13% of its sales to SemCrude from June 1, 2008 to July 1,
2008 through a settlement agreement with the Debtors and the secured
lenders. 15 The issue before the Court at this stage, therefore, is whether
ND possesses lien rights that it can assert against J. Aron to recover on
the portion of its claim that was not paid by the Debtors.
                  II. JURISDICTION & VENUE
       The Court has jurisdiction over this matter pursuant to 28 U.S.C.
§ 1334(b), with the Court determining that this matter is “related to” the
Debtors’ Chapter 11 cases. Venue is proper in this Court and in this
District pursuant to 28 U.S.C. §§ 1408, 1409. These adversary
proceedings constitute non-core proceedings under 28 U.S.C.
§ 157(c)(1). See Arrow Oil & Gas, Inc. v. J. Aron & Co. (In re SemCrude,
L.P.), 442 B.R. 258, 271 (Bankr. D. Del. 2010). As such, and in
accordance with Fed. R. Bankr. P. 9033(a), the Court herewith files its
proposed findings of fact and conclusions of law.
          III. SUMMARY JUDGMENT STANDARD
       Summary judgment is proper where, viewing the evidence in the
light most favorable to the non-moving party and drawing all
inferences in favor of that party, there is no genuine dispute of material
fact and the moving party is entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(a); Celotex v. Catrett, 477 U.S. 317, 322-23 (1986). Any
doubt must be resolved in favor of the non-moving party. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
       The movant bears the initial burden of establishing the absence
of a genuine issue of material fact. Celotex, 477 U.S. at 323. Once the
moving party carries its burden, the opposing party must go beyond
the pleadings and identify specific facts showing more than a “mere
existence of a scintilla of evidence” that a genuine dispute of material
fact exists. Anderson, 477 U.S. at 252; see also Matsushita Elec. Indus. Co.,

 ND Resp. to J. Aron MSJ Ex.C [Adv. No. 09-50038, Docket No. 383]. at ¶ 7.
14

 See J. Aron Mem. in Support of MSJ 5 n.11 (citing Buxton Dep. Tr.) [Adv.
15

Docket No. 147].


                                    -4-
v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (stating that the opposing
party “must do more than simply show that there is some metaphysical
doubt as to the material facts”).
       When ruling on cross-motions for summary judgment, the
Court’s analysis does not change. “Each party still bears the initial
burden of establishing a lack of genuine issues of material fact.”
Liquidating Trust of U.S. Wireless Corp. v. Huffman (In re U.S. Wireless
Corp.), 386 B.R. 556, 560 (Bankr. D. Del. 2008). Each motion must be
considered independently, and “both motions will be denied if any
genuine issues of material fact exist.” WM Inland Adjacent LLC v.
Mervyn’s LLC (In re Mervyn’s Holdings, LLC), Adv. No. 09-50920(KG),
2013 WL 85169, at *3 (Bankr. D. Del. Jan. 8, 2013) (citation omitted).
                     IV. THE PARTIES’ POSITIONS
        J. Aron’s MSJ asserts numerous arguments for dismissing ND’s
claims. As a threshold matter, J. Aron contends that no lien rights can
be asserted against it where (i) ND sold oil to the Debtors under an
express warranty, and (ii) the Debtors sold oil to J. Aron under an
identical warranty. Additionally, J. Aron asserts that ND cannot show
through the extensive discovery already completed that J. Aron ever
received any of ND’s oil. In fact, the uncontested facts adduced
through discovery show that SemCrude transported and sold 97% of
the oil in question to Conoco, not to J. Aron. J. Aron states that ND has
failed to show that J. Aron ever received any of the remaining oil.
        In response, ND contends that its free-and-clear warranty does
not preclude assertion of its lien, since its lien rights only arose later,
when the Debtors failed to pay for the oil. Thus, ND asserts it cannot
have waived rights it did not possess at the time of sale. ND argues
that tracing the oil is not required under Oklahoma law, and that its
perfected liens trump J. Aron’s setoff rights. ND cites to case law,
U.C.C. § 9-336, and the apparent intent of the Oklahoma legislature for
the proposition that “Oklahoma applies the confusion of goods
doctrine to products such as crude oil,” allowing ND’s statutory lien to
attach to the whole commingled mass of oil held by SemCrude,
irrespective of actual tracing. 16
                           V. LEGAL ANALYSIS
       The record reflects, and it is undisputed, that ND sold its oil to
SemCrude pursuant to contracts incorporating express warranties that
the oil was free of all security interests. All of ND’s contracts with the

16   ND Br. in Support of Partial MSJ 2-4 (Sept. 28, 2012).


                                         -5-
Debtors reference the Conoco General Provisions. 17 The Conoco
General Provisions include the following term: “[t]he Seller warrants
good title to all crude oil delivered hereunder and warrants that such
crude oil shall be free from all royalties, liens, encumbrances and all
applicable foreign, federal, state and local taxes.” 18 Therefore, not only
did J. Aron receive an express warranty from the Debtors that the oil
was free and clear of all security interests, but ND also expressly
warranted that the oil it sold to SemCrude was free from all liens and
encumbrances pursuant to the same warranty in the Conoco General
Provisions. This Court has previously stated that:
        any Producers who sold oil under an express warranty that
        the oil was free of all liens and encumbrances have
        effectively waived any statutory security interest in the oil
        sold. See ITT Fin. Servs. v. Schoenlein (In re Schoenlein), 157
        B.R. 824, 827-28 (Bankr. N.D. Ohio 1993) (noting that a
        creditor cannot claim a security interest in a television if it
        has previously disclaimed all security interests in that
        television). 19
Having expressly warranted that the oil it sold was free from all liens,
ND cannot now enforce its liens against J. Aron.
        ND argues that it could not have waived a right that had not yet
accrued. As cited by ND, Oklahoma law provides that waiver is a
voluntary relinquishment of a known right. See Faulkenberry v. Kansas
City S. Ry. Co., 602 P.2d 203, 206-07 (Okla. 1979). In the present case, the
record reflects that ND sold oil to the Debtors in full expectation that
the Debtors would promptly sell that oil downstream. And indeed, the
record further reflects that the Debtors did just that, selling the oil
under contracts that again warranted to the buyer that the oil was free
and clear of all liens.
        ND’s position is that its lien only arose weeks or months after
the sale to the Debtors, when payment for the oil was due and not
made. Accordingly, ND reasons that its express warranty was accurate
at the time of sale, but is no bar to assertion of the lien due to the
subsequent payment default.
        This Court respectfully disagrees. Any right that ND may have
had to assert a lien in its oil was waived when the oil was sold under

17 J. Aron Br. in Support of MSJ 13.
18 Conoco General Provisions ¶ B (emphasis added).
19
   In re SemCrude, L.P., 504 B.R. at 60, n.66.


                                     -6-
the express warranty embodied in the Conoco General Provisions. It
cannot be revived and asserted against subsequent purchasers at a later
point in the event of a payment default by the first purchaser: this
proposition is entirely inconsistent with the legal intent and effect of a
warranty of good title, and wholly impractical in the context of the
energy market. 20
       Accordingly, the record reflects that there is no genuine dispute
of material fact that J. Aron obtained oil from SemCrude free and clear
of any lien or other encumbrance. J. Aron is entitled to summary
judgment in its favor.
                          VI. CONCLUSION
       For the foregoing reasons, the Court recommends that ND’s
Partial MSJ be denied, and J. Aron’s MSJ granted. 21



                                      BY THE COURT:



Dated: January 17, 2018               _________________________________
                                      Brendan Linehan Shannon
                                      Chief United States Bankruptcy Judge




20
   See In re SemCrude, L.P., 864 F.3d at 280, 301 (3d Cir. 2017) (“The Producers’
contention that a lien or trust follows oil from their wells to the gas pump
does not make sense for this type of market. The effect of any opinion from us
upholding the Producers’ position would be chaos.”).
21 J. Aron raised and briefed a host of independent arguments in its request for

summary judgment. Because the Court concludes that the express warranty
given by ND is fatal to its lien claim, the Court does not reach J. Aron’s other
arguments.


                                      -7-
